Bernes, Judge.
In Divisions 1, 2, and 4 of Security Life Ins. Co. v. St. Paul Fire & Marine Ins. Co., 263 Ga. App. 525 (588SE2d319) (2003), we held that a determination of whether pre-judgment interest is to be assessed under the Unliquidated Damages Interest Act, OCGA§ 51-12-14, is based on the verdict without set-off of payments by co-defendants; that the award of pre-trial attorney fees for discovery abuse, inclusive of pre- and post-judgment interest, is resurrected after the vacation of the jury award of attorney fees into which it was subsumed; and that Security Life Insurance Company of America’s liability to St. Paul Fire & Marine Insurance Company is fixed by St. Paul Fire & Marine Insurance Company’s payment of the judgment, respectively.
In Security Life Ins. Co. v. St. Paul Fire & Marine Ins. Co., 278 Ga. 800 (606 SE2d 855) (2004), the Supreme Court reversed the foregoing holdings in Divisions 1, 2, and 4. Accordingly, our decision is vacated as to Divisions 1, 2, and 4, Security Life Ins. Co. v. St. Paul Fire & Marine Ins. Co., 263 Ga. App. at 525-528 (1), 528-529 (2), 529-530 (4), and the judgment of the Supreme Court is made the judgment of this Court with respect to such divisions.
The Supreme Court considered Division 3 of our original opinion and affirmed. Security Life Ins. Co. v. St. Paul Fire & Marine Ins. Co., 278 Ga. at 802-803. Accordingly, Division 3 thereof stands unchanged. Security Life Ins. Co. v. St. Paul Fire & Marine Ins. Co., 263 Ga. App. at 529 (3).

Judgment reversed.


Ruffin, C. J., Andrews, P. J., Johnson, P. J., Blackburn, P. J., Smith, P. J., Barnes, Miller, Ellington, Phipps, Mikell and Adams, JJ., concur.

King & Spalding, Benjamin F. Easterlin TV, Byron Attridge, S. Stewart Haskins II, Porter & Orrison, J. Alexander Porter, for appellee.